

116 HR 5373 : United States Anti-Doping Agency Reauthorization Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5373IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo reauthorize the United States Anti-Doping Agency, and for other purposes.1.Short titleThis Act may be cited as the United States Anti-Doping Agency Reauthorization Act of 2020.2.Promotion of youth sportsSection 701(b) of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2001(b)) is amended—(1)in paragraph (4), by striking the period at the end and inserting ; and; and(2)by adding at the end the following:(5)promote a positive youth sport experience by using a portion of its funding to provide educational materials on sportsmanship, character building, and healthy performance for athletes, parents, and coaches participating in youth sports..3.Authorization of appropriationsSection 703 of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2003) is amended to read as follows:703.Authorization of appropriationsThere are authorized to be appropriated to the United States Anti-Doping Agency—(1)for fiscal year 2021, $15,500,000;(2)for fiscal year 2022, $16,200,000;(3)for fiscal year 2023, $16,900,000;(4)for fiscal year 2024, $17,700,000;(5)for fiscal year 2025, $18,500,000;(6)for fiscal year 2026, $21,900,000;(7)for fiscal year 2027, $22,800,000;(8)for fiscal year 2028, $24,900,000; and(9)for fiscal year 2029, $23,700,000..4.Coordination and sharing of information with USADA(a)Information sharingExcept as otherwise prohibited by law and except in cases in which the integrity of a criminal investigation would be affected, in furtherance of the obligation of the United States under Article 7 of the Convention, the Attorney General, the Secretary of Homeland Security, and the Commissioner of Food and Drugs shall coordinate with the United States Anti-Doping Agency with regard to any effort to prevent the use of performance-enhancing drugs or prohibit performance-enhancing methods by sharing with the United States Anti-Doping Agency all information which may be relevant to preventing the use of such performance-enhancing drugs or prohibiting such performance-enhancing methods.(b)Convention definedIn this section, the term Convention means the United Nations Educational, Scientific, and Cultural Organization International Convention Against Doping in Sport done at Paris October 19, 2005, and ratified by the United States in 2008.Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk